Citation Nr: 0606002	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial rating for service-connected 
residuals of fracture of the right ankle status post repair, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from March 1984 to March 1987.  
He served in the Army National Guard from May 1987 to July 
2001.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision, in 
which the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO) awarded service connection 
for a right ankle disability and assigned an initial rating 
of 20 percent.  In a February 2004 decision, the Board 
decided that the veteran was not entitled to a higher initial 
rating.  

The veteran appealed the Board's February 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, based on a Joint Motion, the Court 
vacated the Board's February 2004 decision and remanded the 
veteran's appeal to the Board for readjudication in 
accordance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion, the parties agreed that the Board relied 
on an inaccurate evidentiary standard to conclude that the 
veteran was not a candidate for an extraschedular rating 
under 38 C.F.R. § 3.321(b) (2005).  

The Board observes that the veteran was last afforded a VA 
examination over two years ago in May 2003.  The Board finds 
that the veteran should be afforded another VA examination to 
ensure that there is sufficient evidence to fairly rate the 
service-connected disability for the full appeal period.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected right ankle disability.  
The examiner should note at which degree 
the veteran experiences pain on motion, 
if any.  The examiner should identify any 
additional functional loss due to such 
factors as flare-ups, fatigue, weakness, 
incoordination, or restricted or excess 
movement of the joint, etc.  Lastly, the 
examiner should provide an opinion on 
whether the severity of the veteran's 
right ankle disability would cause marked 
interference in his ability to sustain 
employment in physical and sedentary 
occupations.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Please send the claims folder to the 
examiner for review.    

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


